EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numeral “1609” has been used to designate both the proximal end region of the friction element in Figure 16A and the catheter in Figure 16C. A replacement sheet denoting the proximal end region of the friction element in Figure 16A as 1608 is suggested. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Burse on 10/19/2021.
The application has been amended as follows: 
Specification (On Pages 30-31) Line 12: "A region (e.g., the proximal end) [[1609]] .  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10 the prior art of record fails to disclose the friction element does not engage the braided tubular outer member when the braided tubular outer member is in the radially expanded configuration. 
Regarding claims 11-20, the prior art of record fails to disclose a plurality of 
With respect to Claim 1, cited prior art Belenkaya et al. (US PG Pub [2007/0078479]) discloses: (Figures 1 and 2) A vaso-occlusive device (10) adapted to be pushed through a delivery catheter and out an open distal end of the delivery catheter (…mechanism will be such as to be capable of being advanced entirely through the catheter to place vaso-occlusive device at the target site, [0050]), the vaso-occlusive device comprising: an elongate braided tubular outer member (40, …the devices described herein or one or more of the components of these devices (e.g., inner member, self-expanding material, outer expansion-regulating material) described herein may assume a variety of configurations including, but not limited to, braids, [0038]) having a radially compressed configuration when constrained within the delivery catheter, and a radially expanded configuration when pushed out the distal end of the delivery catheter so as to no longer be constrained within the delivery catheter (…the net element that controls expansion of the self-expanding material can be made to expand only a certain amount, [0037]); an elongate pushable inner member (30) disposed within an interior of the braided tubular outer member (Surrounding the self-expanding material (20) and part of the inner coil (30) is a net-like structure (40), [0035]), wherein the pushable inner member is axially moveable relative to the delivery catheter (FIG. 2 depicts…the device…during deployment from a catheter (35), [0042]); and a friction element (20) disposed between the pushable inner member and the braided tubular outer member (The self-expanding material (20) surrounds a helical shaped coil (30). Surrounding the self-
However, Belenkaya fails to disclose: wherein at least a portion of the friction element does not engage the braided tubular outer member when the braided tubular outer member is in the radially expanded configuration.  
With respect to Claim 11, cited prior art Belenkaya et al. discloses: (Figures 1 and 2) A vaso-occlusion system (10), comprising: a delivery catheter extending from a proximal end to an open distal end; and a vaso-occlusive device disposed within the delivery catheter, wherein the vaso-occlusive device is adapted to be pushed out the open distal end of the delivery catheter (…mechanism will be such as to be capable of being advanced entirely through the catheter to place vaso-occlusive device at the target site, [0050]), the vaso-occlusive device comprising an elongate braided tubular (40) outer member having a radially compressed configuration when constrained within the delivery catheter, and a radially expanded - 55 of 58 -TWMO1 US4 configuration when pushed out the distal end of the delivery catheter so as to no longer be constrained within the delivery catheter (…the devices described herein or one or more of the components of these devices (e.g., inner member, self-expanding material, outer expansion-regulating material) described herein may assume a variety of configurations including, but not limited to, braids, 
However, Belekaya fails to disclose a plurality of friction elements disposed between the pushable inner member and the braided tubular outer member, wherein at least a portion of each of the friction elements is expandable to engage an inner surface of the braided tubular outer member when the vaso-occlusive device is constrained within the delivery catheter so as to move the braided tubular outer member axially relative to the delivery catheter as the pushable inner member is moved axially relative to the delivery catheter, wherein the friction elements do not engage the pushable inner member when the vaso-occlusive device is in the radially expanded configuration.  
With respect to Claim 1, Burke et al. (US PG Pub [2002/0058954]) discloses: (Figure 1, 2A, 2B) A vaso-occlusive device (10) adapted to be pushed through a delivery catheter (12) and out an open distal end of the delivery catheter (16), the vaso-occlusive device comprising: an elongate braided tubular outer member (engaging structure/braided sock 35) having a radially compressed configuration when constrained within the delivery catheter, and a radially expanded configuration when pushed out the distal end of the delivery catheter so as to no longer be constrained within the delivery catheter (the sock can be stretched, in its extended condition, to a diameter smaller than its "relaxed" diameter, [0025]); an elongate pushable inner member (wire 30) disposed within an interior of the braided tubular outer member, wherein the pushable inner member is axially moveable relative to the delivery catheter (outer diameter of the sleeve is dimensioned to allow the wire device, including the sleeve, to be advanced axially through the catheter, to place the distal end region of the device beyond the distal end of the catheter, [0023]); and a friction element (sleeve 22) disposed between the pushable inner member and the braided tubular outer member (Sleeve 22 in device 20 is formed of a flexible tubing whose inner diameter allows axial movement of wire 30 within the sleeve…The braided sock is attached 
However, Burke fails to disclose: wherein the friction element is expandable and does not engage the braided tubular outer member when the braided tubular outer member is in the radially expanded configuration.  
With respect to Claim 11, Burke et al. (US PG Pub [2002/0058954]) discloses: (Figure 1, 2A, 2B)  A vaso-occlusion system (10), comprising: a delivery catheter (12) extending from a proximal end (14) to an open distal end (16); and a vaso-occlusive device disposed within the delivery catheter (See Figure 1), wherein the vaso-occlusive device is adapted to be pushed out the open distal end of the delivery catheter (The outer diameter of the sleeve is dimensioned to allow the wire device, including the sleeve, to be advanced axially through the catheter, to place the distal end region of the device beyond the distal end of the catheter, [0023]), the vaso-occlusive device comprising an elongate braided tubular outer member (engaging structure/braided sock 35) having a radially compressed configuration when constrained within the delivery catheter, and a radially expanded - 55 of 58 -TWMO1 US4 configuration when pushed out the 
However, Burke fails to disclose: a plurality of friction elements disposed between the pushable inner member and the braided tubular outer member, wherein at least a portion of each of the friction elements is expandable to engage an inner surface of the braided tubular outer member when the vaso-occlusive device is constrained within the delivery catheter so as to move the braided tubular outer member axially relative to the delivery catheter as the pushable inner member is moved axially relative to the delivery catheter, wherein the friction elements do not engage the pushable inner member when the vaso-occlusive device is in the radially expanded configuration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other expandable vaso-occlusive devices. See PTO-892.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771          

/MELANIE R TYSON/Primary Examiner, Art Unit 3771